332 S.W.3d 344 (2011)
Harry DRONE, Appellant,
v.
STATE of Missouri DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 72274.
Missouri Court of Appeals, Western District.
February 1, 2011.
Application for Transfer to Supreme Court Denied March 1, 2011.
Harry Drone, Appellant Pro Se, for appellant.
Jeannie Desir Mitchell, Jefferson City, MO, for respondent.
Before Division One: THOMAS H. NEWTON, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM:
Harry Drone appeals the decision of the Labor and Industrial Relations Commission disqualifying him from receiving unemployment compensation benefits based upon a finding that he was discharged for misconduct connected with work. We affirm. Rule 84.16(b).